Name: Commission Regulation (EEC) No 3800/92 of 23 December 1992 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 384/8 Official Journal of the European Communities 30 . 12. 92 COMMISSION REGULATION (EEC) No 3800/92 of 23 December 1992 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Having regard to the Treaty establishing the European Economic Community, Article 1 The combined nomenclature contained in Annex I to Council Regulation (EEC) No 2658/87 is hereby amended by the inclusion in Chapter 64 of the following addition note : 'Additional note 1 . Within the meaning of note 4 (a), "reinforcements" is. taken to mean all pieces of material (e.g., plastics or leather) which covers the external surface of the upper to give additional strength, whether or not also attached to the sole. After the removal of rein ­ forcements, the visible material must have the characteristics of an upper and not lining. Account is to be taken of sections covered by accessories and/or reinforcements when deciding on the composition of the upper.' Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 2505/92 (2), and in particular Article 9 thereof, Whereas iri order to ensure uniform application of the combined nomenclature, it is necessary to adopt measures concerning the classification of footwear in relation to note 4 (a) to Chapter 64 of the combined nomenclature (CN) ; whereas for this purpose it is necessary to introduce an additional note to Chapter 64 of the combined nomenclature ; whereas Annex I to Regulation (EEC) No 2658/87 has to be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . 2 OJ No L 267, 14. 9 . 1992, p. 1 .